(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede con la sola asistencia de la parte apelada, examinados los memorándums de las partes, apareciendo que se ha concedido ya al apelante una prórroga que vencerá el día 27 de mayo para radicar su alegato y existiendo la posibilidad de demostrar en tal alegato que el presente recurso no carece de todo mérito, se concede al apelante un nuevo término que vencerá en mayo 27 para radicar en la corte de distrito una transcripción de las notas' taquigráficas del juicio o de la vista del caso si fuese necesario y para elevar a este Tribunal una copia debidamente auten-ticada de la estipulación en que el juez de distrito basó su sentencia y se declara sin lugar por ahora la moción sobre desestimación.